DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/14/2021 and 04/28/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-6, 10-12, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US. Pub: 2019/0129249 A1) of record in view of Chang et al. (US. Pub: 2016/0363272 A1) of record. 
Regarding claim 1, Lee discloses (in at least fig. 2) a backlight unit, comprising: a light emitting unit including a plurality of light emitting devices (220); a light conversion sheet (241) disposed on the light emitting unit and including a plurality of light conversion patterns (242) overlapping with the plurality of light emitting devices (220); a phosphor film (260) disposed on the light conversion sheet (241).
Lee does not expressly disclose a phosphor layer disposed in a position corresponding to a rim portion of the light conversion sheet.
Chang discloses (in at least fig. 2) a backlight comprised of, in part, a phosphor layer (122b; [0227]; [0043]; claim 7) disposed in a position corresponding to a rim portion of the light conversion sheet (110) for the benefit of providing a backlight module that can effectively eliminate color shift and a uniform light-emitting color ([0009]).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to consider using the phosphor layer disposed in position corresponding to a rim portion of the light conversion sheet of Chang in the device of Lee for the benefit of providing a backlight module that can effectively eliminate color shift and a uniform light-emitting color ([0009]).
Regarding claim 2, Lee as modified by Chang discloses (in at least fig. 2 Chang) the phosphor layer (122b) is disposed on the light emitting unit (110).
Regarding claim 3, Lee as modified by Chang discloses (in at least fig. 2 both refs) the phosphor layer (122b of Chang) is disposed under the light conversion sheet (241 of Lee).
Regarding claim 4, Lee as modified by Chang discloses (in at least fig. 2 both refs) the phosphor layer (122b of Chang) overlaps with an outermost light conversion pattern (242 of Lee) among the plurality of light conversion patterns.
Regarding claim 5, Lee as modified by Chang discloses (in at least fig. 2 both refs) the light emitting unit further includes a reflector (144 of Chang) disposed on the plurality of light emitting devices (110 of Chang).
Regarding claim 6, Lee as modified by Chang discloses (in at least fig. 2 both refs) the reflector (144) includes a plurality of holes (see fig. 2 Chang) in positions corresponding to the plurality of light emitting devices (110).
Regarding claims 10 and 16, Lee as modified by Chang does not expressly disclose each of the plurality of light conversion patterns includes a plurality of layers including: a first layer including a light conversion material; and a second layer including the phosphor layer.
However, Lee discloses (in at least fig. 2) the backlight unit comprised of, in part, a plurality of light conversion patterns (242). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to consider forming the light conversion patterns of Lee as modified by Chang with a plurality of layers including: a first layer including a light conversion material; and a second layer including the phosphor layer, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. 
Regarding claim 11, Lee discloses (in at least fig. 2; [0083]) each of the plurality of light conversion patterns (242) includes a light conversion material, and wherein the light conversion material includes titanium dioxide (TiO.sub.2).
Regarding claim 12, Lee discloses (in at least fig. 2) a display device comprising: a display panel ([0059]); and a backlight unit (200) configured to irradiate light onto the display panel, the backlight unit comprising: a light emitting unit including a plurality of light emitting devices (220) disposed on a substrate (210); a light conversion sheet (241) disposed over the light emitting unit and including a plurality of light conversion patterns (242); a phosphor film (260) disposed on the light conversion sheet (241); and a guide panel (230) disposed at a side of the light emitting unit (240) and including a protrusion (the protrusion is formed around item 220) protruding in a direction toward the plurality of light emitting devices (see at least fig. 2).
Lee does not expressly disclose a phosphor layer disposed in a position corresponding to a rim portion of the light conversion sheet.
Chang discloses (in at least fig. 2) a backlight comprised of, in part, a phosphor layer (122b; [0227]; [0043]; claim 7) disposed in a position corresponding to a rim portion of the light conversion sheet (110) for the benefit of providing a backlight module that can effectively eliminate color shift and a uniform light-emitting color ([0009]).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to consider using the phosphor layer disposed in position corresponding to a rim portion of the light conversion sheet of Chang in the device of Lee for the benefit of providing a backlight module that can effectively eliminate color shift and a uniform light-emitting color ([0009]).
Regarding claim 17, Lee as modified by Chang does not expressly disclose each of the plurality of light conversion patterns includes a plurality of patterns made of a light conversion material and disposed on a same plane, and wherein the phosphor layer is disposed on at least some of the plurality of patterns. See the reasoning of claims 10 and 16 above. 
Regarding claim 18, Lee discloses (in at least fig. 2; [0083]) each of the plurality of light conversion patterns (242) includes a light conversion material, and the light conversion material includes titanium dioxide (TiO.sub.2).
Regarding claim 19, Lee discloses (in at least fig. 2) the light conversion sheet (241), but fails to disclose further comprises an adhesive film, and wherein the light conversion sheet is bonded to the resin layer by the adhesive film.
However, Lee discloses (in at least fig. 2) the light conversion sheet (241) is bonded to a layer (not labeled; see fig. 2). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to consider using an adhesive film, by which the light conversion sheet is bonded to the resin layer in order to provide suitable bonding connection between the light conversion sheet and the other layers. Furthermore, it has been held that the selection of a known material based on its suitability for its intended use supported a prima facie obvious determination.  

Claims 7-9, 13-15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US. Pub: 2019/0129249 A1) of record in view of Chang et al. (US. Pub: 2016/0363272 A1) of record, and further in view of Okamoto et al. (US. Pub: 2019/0278134 A1) of record. 
Regarding claims 7 and 13, Lee as modified by Chang discloses (in at least fig. 2 Lee) the light emitting devices (220) are disposed on a substrate (210); and a resin layer (230) disposed on the substrate, and covering the plurality of light emitting devices (230).
Lee as modified by Chang does not expressly disclose a reflector disposed on the substrate.
Okamoto in the same of backlight unit discloses (in at least fig. 3) a substrate (62) in which a plurality of light emitting devices (63) are directly disposed and at least one reflector (621) are directly disposed on the substrate (62) for the benefit of enhancing the utilization efficiency of the light emitted from the light emitting devices ([0094]). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the backlight substrate of Lee as modified by Chang with the substrate comprises the reflector of Okamoto for the benefit of enhancing the utilization efficiency of the light emitted from the light emitting devices ([0094]).
Regarding claim 8, Lee discloses (in at least fig. 2) a diffuser plate (250) disposed on the light conversion sheet (241); the phosphor film (260) disposed on the diffuser plate (250); and an optical sheet (270) disposed on the phosphor film (260).
Regarding claim 9, Lee discloses (in at least fig. 2) the light conversion sheet (241), but fails to disclose further comprises an adhesive film, and wherein the light conversion sheet is bonded to the resin layer by the adhesive film.
However, Lee discloses (in at least fig. 2) the light conversion sheet (241) is bonded to a layer (not labeled; see fig. 2). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to consider using an adhesive film, by which the light conversion sheet is bonded to the resin layer in order to provide suitable bonding connection between the light conversion sheet and the other layers. Furthermore, it has been held that the selection of a known material based on its suitability for its intended use supported a prima facie obvious determination.  
Regarding claim 14, Lee discloses (in at least fig. 2) a diffuser plate (250) disposed on the light conversion sheet (241); the phosphor film (260) disposed on the diffuser plate; and an optical sheet (270) disposed on the phosphor film.
Regarding claim 15, the combination of Lee as modified by Chang and Okamoto discloses (in at least fig. 3) the reflector (621) includes a plurality of holes in positions corresponding to the plurality of light emitting devices (63). 
Regarding claim 20, the combination of Lee as modified by Chang and Okamoto discloses (in at least fig. 2 Lee and 3 Okamoto) the protrusion (the light guide 230 of Lee forms the protrusion around the light emitting devices, and the reflector 621 of Okamoto is also added to the substrate) is configured to reflect light emitted from at least one of the plurality of light emitting devices (63, 220 both refs) toward an upper surface of the phosphor film (260 of Lee).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELMITO BREVAL whose telephone number is (571)270-3099. The examiner can normally be reached M-Th~ 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi (Raj) Chakraborty can be reached on 571-272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ELMITO BREVAL
Primary Examiner
Art Unit 2875



/ELMITO BREVAL/Primary Examiner, Art Unit 2875